Citation Nr: 0833691	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-25 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for the veteran's service 
connected degenerative arthritis of the lumbar spine, 
currently evaluated as 20 percent disabling from October 11, 
1997 to February 16, 2000, and as 40 percent disabling from 
February 16, 2000.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that increased the veteran's evaluation 
for his service connected degenerative arthritis of the 
lumbar spine.  The veteran continues to disagree with the 
evaluation assigned to his spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006, the veteran was granted an increased rating 
for his service connected lumbar spine disability.  In June 
2006, the veteran's representative, in a written statement, 
expressed disagreement with the new evaluation assigned for 
the veteran's service connected lumbar spine disability.

The RO has not issued a statement of the case on that matter.  
Under the circumstances, the Board must remand this matter to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the AMC for the 
following action:

The AMC should issue a statement of the case on the 
matter of entitlement to an increased rating for the 
veteran's service connected degenerative arthritis of 
the lumbar spine.  If the claimant timely perfects an 
appeal of this issue, this matter should be returned to 
the Board for further consideration, in accordance with 
appropriate appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

